Citation Nr: 1218620	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal. 

This case has previously been before the Board in April 2007, September 2009, March 2010, and October 2011.  In an April 2007 decision, the Board denied the Veteran's claim for service connection for a spine disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a February 2009 Order of the Court vacated the Board's decision and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In September 2009, the claim was remanded by the Board for further development.  In March 2010, the Board again denied the Veteran's claim for service connection for a spine disability.  The Veteran again appealed the Board decision to the Court.  Pursuant to a Joint Motion for Remand, a March 2011 Order of the Court vacated the Board's decision and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In October 2011, the Board remanded the case for further development.

The appeal is again be REMANDED to the RO.


REMAND

Although the Board regrets the further delay in this case, further development is required for a full and fair adjudication of the claim.

The Veteran, in written statements and hearing testimony, has contended that his current low back disability is the result of a back injury in service that occurred when he fell down some wet stairs.  He asserts that he has experienced low back symptoms since that injury.  He states that after separation from service in June 1971, he self-treated with over-the-counter pain medication for his back symptoms and did not seek treatment because he dealt with it himself so that he could go to work the next day.  However, following reinjury to his low back at work in 1981, he began receiving treatment for his back and has continued to experience low back and leg pain since that time.

The Veteran's service treatment records confirm that he was treated for back problems while on active duty.  Records dated in March 1970 show that, while lifting a heavy box, his back suddenly hurt.  He complained of pain in the small of his back.  He was found to have full range of motion, and no diagnosis was given.  Thereafter, he sought treatment for low back pain in April 1970, December 1970, April 1971, and May 1971, at which time he was diagnosed with a low back strain.  However, separation examination in May 1971 was negative for complaints relating to the spine, and, following clinical evaluation, the Veteran's spine was found to have no abnormalities.

Post-service private medical records, VA medical records, and Social Security Administration  (SSA) records dated from June 1981 to May 2003 show intermittent treatment of the Veteran's lumbar spine, thoracic spine, and cervical spine, and ongoing complaints of low back pain, neck pain, shoulder pain, and pain radiating to the lower extremities.  Significantly, those records indicate an onset of low back symptoms in March 1981, when the Veteran sustained injury to his low back at work.  Those records are negative for references to back pain prior to the March 1981 work injury.  Further, SSA records also show that the Veteran was determined to be totally disabled due to his back disability following a December 1981 back surgery resulting from the April 1981 work injury. 

The Veteran has been afforded four VA examinations in relation to his low back disability. 

On VA examination in July 2003, the Veteran reported a history of a low back injury in service with increased pain and stiffness over the years.  He also reported pain and stiffness in his arms since the 1980s.  He reported reinjury to his lumbar spine and injury to his cervical spine at work for which he underwent back surgery in 1982.  Following physical examination, the examiner noted diagnoses of patient history of degenerative disc disease of the cervical spine, dorsal spine, and lumbosacral spine; history of chronic strain; and history of second injury with laminectomy and complaints of neuropathy of the left plantar surface.  The examiner stated that the Veteran had chronic problems of the lumbar spine and opined that it was as likely as not to be related to his injury in the military. 

On VA examination in August 2004, the Veteran reported experiencing sharp, constant pain across the lumbar area with radiation of pain down the left leg.  The examiner diagnosed the Veteran with residuals of a laminectomy with continued lumbar pain, lumbar degenerative joint disease, narrowing disc degeneration at L4-L5, and developmental lumbosacral spine changes.  The examiner could not offer an opinion regarding the relationship between the Veteran's lumbar condition and service because such knowledge was not available in the medical evidence, and any opinion relating the spine disability to service would be pure speculation.  The rationale was that there was a gap of time between separation from service in 1971 to 1981 where there was no objective medical information, and there were no spine abnormalities shown on the Veteran's separation examination.  Further, the examiner reasoned that the Veteran had no documentation of leg pain with his back pain in service but did have documentation of leg pain with the non-military injury in 1981 for which he received a laminectomy. 

On VA examination in December 2009, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with a history of pain since March 1981.  It was noted that he was hospitalized in December 1981 for a lumbar discectomy in conjunction with a herniated nucleus pulposus of the lumbar spine due to a work-related injury in March 1981.  The examiner opined that the Veteran's lumbar spine disability was not caused by or a result of his service.  The rationale provided was that the May 1971 separation examination was silent for any back problems and there was no further documentation of any back problems until the work-related injury in March 1981. 

In view of the foregoing, the Board concluded in October 2011 that no VA examiner has adequately addressed the Veteran's lay statements regarding a continuity of low back symptoms and self-treatment of those symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).

In accord with the Board's remand directives, a new VA medical examination was provided to the Veteran in December 2011.  On that examination, he was diagnosed with lumbar degenerative disc disease.  It was noted that the Veteran was claiming service connection for a lower back condition; that he reported an injury to his low back in service; he sought medical attention at the time and was treated as a sprain; he reported that the pain never resolved and he now reported constant pain in the low back; he sustained an injury to the back in 1981 out of service and had been disabled since then; he reported constant radicular pain in the left leg; he denied lower extremity numbness or weakness; and he had a discectomy in 1982.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that whilst the Veteran reported back pain in service, he was appropriately and successfully treated for minor back sprains.  Additionally, the examiner noted that the Veteran's exit interview was silent for back conditions and there was no evidence to show existence or chronicity of the condition after discharge and before his disabling out of service, work related injury in 1981.  Therefore, it was much more likely the Veteran's current back condition was related to his out of service injury.

In a statement dated in February 2012, the Veteran's attorney criticized the adequacy of the December 2011 VA examination.  It was stated that the Veteran reported the examination was rushed and that the examiner's line of questioning spanned only the time between the Veteran's 1981 work injury and the present.  The attorney also identified other examples where the Veteran's account of back problems since service was not considered, and indicated that the Veteran was willing to undergo another medical examination so that he could provide his testimony regarding his service-connected back injury and the symptoms of it from 1971 to 1981 and beyond.

The Board notes, however, that the December 2011 VA examination did acknowledge that the Veteran reported back problems since service.  Nevertheless, the Board finds that additional clarification of the December 2011 VA examiner's opinion is necessary.  For example, there is no reference to any of the other opinions promulgated in this case.  Moreover, the Board finds that an opinion is necessary as to whether the records following the 1981 work-related injury indicate that the back condition was a new condition or an aggravation of an already existing chronic back condition as contended by the Veteran.  Therefore, a remand is required to obtain clarification from the December 2011 VA examiner as to these matters.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  If the December 2011 VA examiner is unavailable, then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary in the opinion of the examiner, then one should be conducted.

The Board also notes that the Veteran's attorney indicated in the February 2012 statement that the Veteran was willing to provide testimony regarding his regarding his service-connected back injury and the symptoms of it from 1971 to 1981 and beyond.  Similarly, correspondence dated in September 2011 indicated that the Veteran would be willing to appear for a Board hearing to the extent that a hearing would be helpful.  However, as stated in October 2011, the extent to which a Board hearing would be helpful to the Veteran's claim is not a determination for the Board to make.  Rather, it was and is the responsibility of the Veteran and representative to determine whether a hearing before the Board is wanted.  Nevertheless, as the September 2011 correspondence suggested a desire for a Board hearing but was not clear on the matter, and as the Veteran's claim was being remanded on other grounds, the Board directed that, on remand, the RO should obtain clarification from the Veteran as to whether he was specifically requesting a hearing before the Board and, if so, the specific type of hearing he is requesting.  No such clarification appears to have been requested from the Veteran while the case was on remand.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as already stated, the Veteran has continued to indicate a desire to provide testimony in support of his claim in the February 2012 statement from his attorney.  Therefore, a remand is also required to obtain clarification from the Veteran regarding his hearing request.

The Board further finds that any outstanding treatment records regarding the Veteran's lumbar spine disability should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he desires to testify before the Board and, if so, to clarify whether he desires to testify before the Board at a hearing held at the RO, at a hearing held in Washington, D.C., or at a hearing held via videoconference from the RO.  If the Veteran responds that he desires a Board hearing at the RO, or a videoconference hearing from the RO, he should be scheduled for such a hearing.  The veteran should be notified in writing of the date, time and location of the hearing.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disability, to include any treatment he has received since the December 2011 VA medical examination.  After securing any necessary release, the RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, forward the Veteran's claims file to the December 2011 examiner for review and clarification of the opinion expressed in December 2011.  Specifically, the examiner should clarify whether the Veteran's account of continuity of symptomatology of back problems since service, and the findings of the prior VA medical examinations in July 2003, August 2004, and December 2009 warrant any change in the opinion previously expressed.  The examiner should specifically state whether the evidence, to include the lay statements provided by the Veteran, shows a continuity of back symptomatology since separation from service.  The examiner should comment upon whether the records contemporaneous and subsequent to the 1981 work-related injury indicate that the injury aggravated an already existing lumbar spine disability as contended by the Veteran.  A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resorting to speculation.  If the December 2011 VA examiner is unavailable, then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary in the opinion of the examiner, then one should be schedule.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


